Per Curiam. This is a motion by appellant for an' appeal from the order of this court, affirming the decree of the court below to the Supreme Court. In support of the motion, appellant alleges two grounds. 1st, that the amount involved in the case exceeds one thousand dollars. 2d. That the questions of law presented are of such importance, that they should be passed upon by the Supreme Court.' We do not think the record in this cause shows that the amount involved exceeds one thousand dollars. Appellant, however, presents an affidavit in which it is stated by the affiant, that “the sum or value.in controversy in the case exceeds one thousand dollars.” We cannot regard this affidavit in determining this question. In order to entitle the appellant to an appeal, it must appear by the record that it is a case where an appeal is given by law. The court must determine the question by the record, and not by extrinsic proofs. We are also of opinion that the case does not involve any question of law of sufficient importance to justify us in granting an appeal for that reason. The motion is denied.